                  Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 1 of 10




Jason R.N. Monteleone
JOHNSON & MONTELEONE, L.L.P
350 N. 9th St., ste. 500
Boise, Idaho 83702
Telephone: (208) 331-2100
Facsimile: (208) 947 -2424
j as o n@tr   e   asur ev alley I awy ers. c o m
Idaho State Bar No. 5441

Attorneys for Plaintiffs


                        IN THE UNITED STATES DISTRICT COURT IN AND FOR
                                              THE DISTRICT OF IDAHO



 Nelson & Pade, Inc., a Wisconsin
 corporation, Rebecca Nelson, and John
  Pade,

                     Plaintiff
                                                       Case No.

                                                       COMPLAINT AND DEMAND FOR
  The Hanover Insurance Co., a                         JURY TRIAL
  Massachusetts corporation, and John/Jane
  Does I-X, whose true identities are
  presently unknown,

                     Defendants




          COMES NOW Plaintiffs, by and through their attorney of record, Jason R.N. Monteleone

 of Johnson & Monteleone, L.L.P., and, for cause(s) of action against Defendants, alleges as

 follows:




 COMPLAINT AND DEMAND FOR JURY TRIAL --                  1
             Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 2 of 10




                           PARTIES. JURISDICTION. AND VENUE

        l.      Plaintiff, Nelson & Pade, Inc., (hereafter "Plaintiff' or "PlaintiffN&P") is currently

and has been a Wisconsin for-profit/S-corporation and business regularly engaged                 in the
aquaponics business    of marketing, selling, and distributing aquacultural andlor agricultural
products, services, and solutions to customers in the state of Idaho and elsewhere with its corporate

mailing address located at P.O. Box 761, Montello, Wisconsin 53949, where Plaintiff N&P also

has its principal place of business. As such, Plaintiff N&P is a corporate resident of Wisconsin.

       2.       Plaintiff, Rebecca Nelson, is currently and at all times relevant to this action was a

resident of Wisconsin; she holds stock certificates and thereby an ownership interest in Plaintiff

N&P.

        3.      Plaintiff, John Pade, is currontly and at all times relevant to this action was       a


resident of Wisconsin; he holds stock certificates and thereby an ownership interest in Plaintiff

N&P.

        4.      At all times relevant to this action herein, Defendant, The Hanover Insurance      Co.

(hereafter "Defendant Hanover"), was and is a Massachusetts for-profit/S-corporation regularly

engaged in the business of selling insurance products for property and casualty losses, authorized

to conduct business in the state of Idaho, conducting an insurance andlor surety business in the

state of Idaho and elsewhere, licensed with the Idaho Department of Insurance, and otherwise does

and has had authority to transact insurance and/or surety business within the state         of   Idaho.

Defendant Hanover's business address is 440 Lincoln St., Worcester, Massachusetts 01653-0002.

As an insurance andlor surety business transacting business within the state of Idaho, Defendant

Hanover may be served with process through the Idaho Department of Insurance.




COMPLAINT AND DEMAND FOR JURY TRIAL --              2
            Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 3 of 10



        5.       At all times relevant to this action herein, Defendants, John/Jane Does I through X,

whose true identities are presently unknown, are individuals or entities, political, corporate, or

otherwise, whose true identities are unknown at the present time but who engaged in activities,

conduct, andlor omissions set forth herein. Alternatively, John/Jane Does               I   through   X   are

individuals or entities who are now, or at the material and operative times herein were, the agents,

employees, independent contractors, subdivisions, franchisees, wholly-owned subsidiaries, or

divisions of Defendants herein, or are individuals or entities acting on behalf of, or in concert with,

the other Defendants named herein.

      6.         The amount in controversy is greater than the sum of $75,000.00, and this Court

has subject matter jurisdiction based on the diversity of citizenship and the fact the breach of the

insurance contract set forth herein occurred in the state of Idaho. The United States District Court

for the District of Idaho has jurisdiction over Plaintiff s claims on the basis of complete diversity

of citizenship among the parties, pursuant to 28 U.S.C. $ 1332(a)(l), and the amount in controversy

exceeds $75,000.00.

      7.         Based upon the above allegations, venue is proper in this action in this Court. The

United State District Court for the District of Idaho is an appropriate venue, pursuant to 28 U.S.C.

$1391(b)(2), because      a substantial paft of the events, acts, and/or omissions giving rise to

Plaintiff   s claims herein occurred   in this federal district, to wit, Custer County, Idaho.




            FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        8.       Plaintiffs incorporate herein by reference all of the foregoing and following

allegations of his Complaint as though fully set forth in haec verba.




COMPLAINT AND DEMAND FOR JURY TRIAL -- 3
           Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 4 of 10



       9.       At all times   herein mentioned, Defendants had issued to Plaintiff, for which

Plaintiffs duly, properly, and timely paid the premium payment(s), an insurance contract andlor

surety bond identified by Policy No.   LHl   9774559 02, which insurance contract provided that

Defendants would defend and indemnify Plaintiff for professional errors alleged against Plaintiff.

       10.      Defendants breached the insurance contract which they entered with Plaintiff N&P

and failed to properly perform under that insurance contract, when       it   refused to defend and

indemnify Plaintiff relative to certain claims for professional errors made against Plaintiff by

Garden Creek Farms, L.L.C. (hereafter "GCF"), an Idaho limited liability company with its

principal place of business in Challis, Custer County, Idaho, and to whom Plaintiff N&P had sold

aquaponics goods and/or services.

       1   1.   GCF made a claim and demand for money damages against Plaintiff N&P, and this

claim and demand for payment was for alleged, professional errord committed by Plaintiff.

        12.     When Plaintiff N&P submitted to Defendant Hanover an insurance claim for

coverage to Defendant Hanover as a result of GCF's professional errors claim against Plaintiff

N&P, Defendant Hanover refused to pay the claim and refused to defend Plaintiff N&P in the

underlying civil action styled Garden Creek Farms, L.L.C. v. Nelson & Pade, Inc., et al., Custer

County (Idaho) Case No. CV-20 1 7-8 1 , despite the fact the insurance claim made by Plaintiff N&P

for professional errors coverage was not fairly debatable.

        13.     As a result of the litigation referenced in the preceding paragraph, Plaintiff N&P

paid $300,000.00 of its own funds as a settlement to GCF for GCF's claim for professional errors

against Plaintiff N&P; additionally, Plaintiff N&P suffered additional, consequential damages,

including, but not limited to, incurring attorney fees and litigation costs in the underlying, civil

action and decreased revenues/profits in its business pursuits.



COMPLAINT AND DEMAND FOR JURY TRIAL -- 4
          Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 5 of 10



        14.    Defendants' denial of Plaintiff N&P's claim and Defendants' refusal to defend

Plaintiff N&P in the aforementioned, civil litigation were unlawful acts and/or omissions and

resulted from Defendants' failure to reasonable and timely investigate, adjust, and pay professional

error claims made against Plaintiff N&P by third parties, to wit, GCF in the case at bar.

        15.    In doing the acts described in this Complaint, Defendants knew or should have

known that it would cause financial, mental, and emotional injuries to Plaintiffs but nonetheless

carried out the adjustment and investigation of this professional errors claim with a conscious

disregard of Plaintiffs' right to the proceeds under the applicable insurance contract andlor surety

bond and with the intention of depriving them of the insurance contract andlor surety bond

proceeds to which they are entitled.

        16.    Plaintiffs have not prejudiced any rights that Defendants may have as and have

repeatedly requested Defendants        to pay this professional elrors claim under the applicable

insurance contract andlor surety bond, which Defendants have refused to do.




                               FIRST CAUSE OF ACTION
                          (BREACH OF INSURANCE CONTRACT)

        17.    Plaintiffs incorporate herein by reference all of the foregoing and following

allegations of this Complaint as though fully set forthin haec verba.

        18.    Plaintiff N&P paid all premiums due under the applicable insurance contract andlor

surety bond, submitted all proofs of loss required under the applicable insurance policy andlor

surety bond, and performed all other conditions precedent which the applicable insurance policy

andlor surety bond with Defendants required them to perform; as such, Defendants were obligated

to pay the professional errors claim made by GCF against Plaintiff N&P and to defend Plaintiff

N&P in the underlying, civil action.


COMPLAINT AND DEMAND FOR JURY TRIAL --              5
          Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 6 of 10



        19.    Defendants breached the terms of the applicable insurance policy andlor surety

bond by failing to justly, fairly, and timely pay Plaintiffs' claim for professional errors coverage

benefits, by failing to justly, fairly, and timely adjust Plaintiffs' claim for professional errors

coverage, and by refusing to defend Plaintiff N&P in the underlying, civil action filed by GCF

against Plaintiff N&P.

       20.     As a direct and proximate result of Defendants' breach(es) of the applicable

insurance contract andlor suretybond, Plaintiffs have suffered direct and consequential losses and

damages   in amounts to be determined at trial, including but not limited to, legal fees, litigation

costs, the cost   of the settlement with GCF, travel costs from Wisconsin for Plaintiff N&P's

principals, Plaintiffs Nelson and Pade, individually, to attend settlement conferences in Idaho,

insurance premiums for its professional elrors insurance coverage with Defendants from 2016-

2018, and decreased revenues/profits as a result of an article and subsequent social media posts

stemming from the                   underlying civil          litigation as         referenced      at

https://www.capitalpress.com/state/idaho/aquaponic-problems-spark-lawsuit/article_b00c7de5-

6c28-500b-9717-9559dc3d0538.htm1. Plaintiff              N&P's   decreased revenues/profits began

approximately at the time the lawsuit was filed           by GCF against Plaintiff N&P and the

aforementioned article was published.

        21.    As   a   result of the above and foregoing events, facts, and circumstances, Plaintiffs

have been required to retain an attorney in this matter and have engaged the professional services

of Johnson & Monteleone, L.L.P. Plaintiffs are entitled to recover their reasonable attorney fees

and costs of litigation from Defendants, pursuant to       L C. $41-1839, and other applicable    fee-

shifting provisions set by goveming statute(s) and procedural rule(s).




COMPLAINT AND DEMAND FOR JURY TRIAL --               6
            Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 7 of 10



                     SECOND CAUSE OF ACTION
(BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING IN AN
                      INSURANCE CONTRACT)

       22.      Plaintiffs incorporate herein by reference all    of the foregoing and following
allegations of this Complaint as though fully set forth in haec verba.

       23.      Plaintiffs paid all premiums due under the applicable insurance contract andlor

surety bond, submitted all proofs of loss required under the applicable insurance policy andlor

surety bond, and performed all other conditions precedent which the applicable insurance policy

andlor surety bond with Defendants required them to perform.

       24.      Plaintiffs' claim for professional errors benefits under the applicable insurance

contract and/or surety bond written by Defendants is not fairly debatable, and Defendants should

have timely tendered payment of benefits for this professional errors claim to GCF within a

commercially reasonable time frame, which Defendants wholly failed to do.

       25.      Defendants Hanover breached the implied covenant of good faith and fair dealing

by failing to fairly investigate and adjust and thereafter justly and timely pay Plaintiffs'
professional errors claim.

       26.      As a direct and proximate result of Defendants' breaches of the implied covenant

of good faith and fair dealing, Plaintiffs have suffered direct and consequential losses and damages

in amounts to be determined at trial.

       27   .   As a result of the above and foregoing events, facts, and circumstances, Plaintiffs

have been required to retain an attorney in this matter and have engaged the professional services

of Johnson & Monteleone, L.L.P. Plaintiffs are entitled to recover their reasonable attorney fees

and costs of litigation from Defendants, pursuant to I. C. $41-1839, and other applicable fee-

shifting provisions set by governing statute(s) and procedural rule(s).



COMPLAINT AND DEMAND FORJURY TRIAL --              7
          Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 8 of 10



                                  TIIIRD CAUSE OF ACTION
                                    (TORT OF BAD FArTH)

       28.     Plaintiffs incorporate herein by reference all of the foregoing and following

allegations of this Complaint as though fully set forlh in haec verba.

       29. In          investigating and adjusting Plaintiffs' professional effors claim for

insurance/surety benefits, Defendants have acted in bad faith by intentionally and unreasonably

delaying andlor denying payment on a claim that was not fairly debatable and, in the process, have

harmed Plaintiffs in such away not fully compensable at contract. The delay andlor denial on the

claim was not the result of a good faith mistake.

       30.     By delayin g andlor denying payment of Plaintiffs' professional errors claim while

knowing or should having known they had no legal justification for doing so, Defendants

purposefully forced Plaintiffs to file this Complaint in order to obtain the insurance and/or surety

benefits and proceeds and for professional errors to which they are entitled.

       31.     As a direct and proximate result of the bad faith investigation and adjustment of

Plaintiffs' professional effors claim, Plaintiffs have suffered direct and consequential losses and

damages in amounts to be determined at trial.

        32.    As a direct and proximate result of the bad faith investigation and adjustment of

Plaintiffs' professional elrors claim, Plaintiffs have suffered noneconomic damages for

psychologic harm, emotional distress, financial hardship, pain, and suffering in amounts to be

determined   attial.
       33.     As a result of the above and foregoing events, facts, and circumstances, Plaintiffs

have been required to retain an attorney in this matter and have engaged the professional services

of Johnson & Monteleone, L.L.P. Plaintiffs are entitled to recover their reasonable attorney fees




COMPLAINT AND DEMAND FOR JURY TRIAL --              8
              Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 9 of 10



and costs of litigation from Defendants, pursuant to I. C. $41-1839, and other applicable fee-

shifting provisions set by governing statute(s) and procedural rule(s).




                     FOURTH CAUSE OF ACTION
   (INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

         34.      Plaintiffs incorporate herein by reference all of the foregoing and following

allegations of this Complaint as though fully set forth in haec verba.

         35.      In undertaking the conduct referenced in the preceding paragraphs, Defendants

undertook outrageous conduct not reasonably cognizable under the standards ofdecent society.

         36.      In undertaking the conduct referenced in the preceding paragraphs, Defendants

caused Plaintiffs Nelson and Pade, individually, to suffer severe, emotional distress.

         37   .   Through the outrageous conduct described above, Defendants, and each of them,

acted   with the intent to cause, or with reckless disregard for the probability of causing, Plaintiffs

Nelson and Pade, individually, to suffer severe, emotional distress.

         38.      Plaintiffs Nelson and Pade, individually, experienced physical manifestations of

their severe, emotional distress with sleeplessness, anxiety, and heightened stress.

         39.      As a direct and proximate result of Defendants' actions, Plaintiffs Nelson and Pade,

individually, have suffered, and will continue to suffer in the future, pain and suffering and extreme

and severe mental anguish and emotional distress. Plaintiffs are thereby entitled to general,

compensatory damages in amounts to be proven attrial.

         40.      Defendants' conduct, as described herein, was outrageous, malicious and

oppressive and done with a conscious disregard of Plaintiffs' rights. The acts and omissions         of

Defendants were performed with the knowledge of their superior bargaining power and economic

strength over Plaintiffs.


COMPLAINT AND DEMAND FOR JURY TRIAL --               9
          Case 4:19-cv-00147-CWD Document 1 Filed 04/22/19 Page 10 of 10




                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs request and demand judgment against Defendants as follows:

       A.       For Plaintiffs' special, economic damages and general, noneconomic damages in
                amounts which may be proven attnal;

       B.       For Plaintiffs' reasonable costs and attorney fees incurred herein; and

        C.      For such other and further relief as this Court deems just and equitable.


                             *d
        DATED: rhis      2L*day     of   April,20lg



        JOHNSON & MONTELEONE, L.L.P.


              R.N.
        Attorneys for




                                   DEMAND FOR JURY TRIAL

        Pursuant to I.R.C.P. 38(b), Plaintiffs hereby demand    ati'al by jury on any and all issues

properly triable by jury in this action.


                             ,J-
        DATED: This      ?J aay of April ,2019.


        JOHNSON & M                         L.L.P


             R.N
        Attomeys for



COMPLAINT AND DEMAIID FOR JURY TRIAL --               10
